              20-12094-mew                Doc 1         Filed 09/09/20 Entered 09/09/20 22:35:53                          Main Document
                                                                     Pg 1 of 5

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Condado Plaza Acquisition LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  c/o Platinum Capital Partners Inc.
                                  1325 Avenue of the Americas,
                                  28th Floor
                                  New York, NY 10019
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               20-12094-mew                Doc 1            Filed 09/09/20 Entered 09/09/20 22:35:53                                Main Document
                                                                         Pg 2 of 5
Debtor    Condado Plaza Acquisition LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
     A debtor who is a “small
     business debtor” must check                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                     operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                  exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     “small business debtor”) must                               debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     check the second sub-box.                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             20-12094-mew                Doc 1          Filed 09/09/20 Entered 09/09/20 22:35:53                               Main Document
                                                                     Pg 3 of 5
Debtor   Condado Plaza Acquisition LLC                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              20-12094-mew                Doc 1       Filed 09/09/20 Entered 09/09/20 22:35:53                               Main Document
                                                                   Pg 4 of 5
Debtor    Condado Plaza Acquisition LLC                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on        September 9, 2020
                                                    MM / DD / YYYY

                                         /s/ Harris Stasis
                             X                                                                            Harris Stasis
                                 Signature of authorized representative of debtor                         Printed name

                                 Title     Manager




18. Signature of attorney    X       /s/ Scott S. Markowitz                                                Date September 9, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Scott S. Markowitz, Esq. (SSM-0849)
                                 Printed name

                                 Tarter Krinsky & Drogin LLP
                                 Firm name

                                 1350 Broadway
                                 11th Floor
                                 New York, NY 10018
                                 Number, Street, City, State & ZIP Code


                                 Contact phone       (212) 216-8000              Email address      smarkowitz@tarterkrinsky.com

                                 (SSM-0849) NY
                                 Bar number and State




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 4
20-12094-mew             Doc 1       Filed 09/09/20 Entered 09/09/20 22:35:53    Main Document
                                                  Pg 5 of 5

                                     CERTIFICATE OF RESOLUTIONS

        I Harris Stasis, manager of Condado Plaza Acquisition LLC, a Delaware limited liability
company (the “Company”), hereby certify that at a special meeting of the Board of Managers for
the Company, duly called and held on September 9, 2020, the following resolutions were
adopted in accordance with the requirements of the Delaware Limited Liability Company Law
and that these resolutions have not been modified or rescinded and are still in full force and
effect on the date hereof:

                RESOLVED, that in the judgment of the Board, it is desirable and in the best
interests of the Company, its creditors and other interested parties that a petition be filed by the
Company, seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code
(the “Bankruptcy Code”).

                RESOLVED, that each of the Chairman of the Board, the Chief Executive
Officer, (each such officer or designee being an “Authorized Person” and all being the
“Authorized Persons”) are hereby authorized, empowered and directed, in the name and on
behalf of the Company, to execute and verify petitions and amendments thereto under chapter 11
of the Bankruptcy Code (the “Chapter 11 Case”) and to cause the same to be filed in the United
States Bankruptcy Court for the Southern District of New York at such time or in such other
jurisdiction as such Authorized Person executing the same shall determine.

               RESOLVED, that the law firm of Tarter Krinsky & Drogin LLP is hereby
engaged as attorneys for the Company under a general retainer in the Chapter 11 Case, subject to
any requisite bankruptcy court approval.

                 RESOLVED, that each Authorized Person, and such other officers of the
Company as the Authorized Persons shall from time to time designate, and any employees or
agents (including counsel) designated by or directed by any such officers, be, and each hereby is,
authorized, empowered and directed, in the name and on behalf of the Company, to execute and
file all petitions, schedules, motions, lists, applications, pleadings and other papers, and to take
and perform any and all further acts and deeds which he or she deems necessary, proper or
desirable in connection with the Chapter 11 Case, with a view to the successful prosecution of
such case.

                RESOLVED, that, any and all past actions heretofore taken by members of the
Company in the name and on behalf of the Company in furtherance of any or all of the preceding
resolutions be, and the same hereby are, ratified, confirmed, and approved.

                   IN WITNESS WHEREOF, I have set my hand this 9th day of September, 2020.

                                                            /s/ Harris Stasis

                                                        By:    Harris Stasis
                                                        Title: Manager




{Client/001768/56/02179016.DOC;1 }
